Citation Nr: 1754507	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-15 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from May 1981 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision implemented the Board's October 2011 decision granting service connection for bilateral hearing loss, and the rating decision assigned a noncompensable evaluation, effective June 25, 2008.  The appellant timely appealed the downstream elements of the decision with a notice of disagreement received by VA in January 2012.  After the RO issued a statement of the case in April 2014, the appeal was perfected with the appellant timely filing a substantive appeal in May 2014.

The appellant testified before the undersigned Veterans Law Judge at a December 2016 hearing at the RO in Waco, Texas.  A hearing transcript has been associated with the claims file and reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

The latest audiological examination was conducted in July 2014.  Since then, the Veteran testified that his hearing had been worsening.  12/06/2016, Hearing Transcript.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of his bilateral hearing loss.

Moreover, at the December 2016 Board hearing the Veteran noted that he was treated for his hearing every six months.  Id.  The record does not reflect such treatments, and attempts to obtain those biannual hearing treatment records are not of record.  Therefore, efforts should be made to locate them, and if unsuccessful it should notify the Veteran so.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, to include biannual hearing treatments and records from June 2016 (as noted in the July 2016 SSOC) to the present.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for 
VA review.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination as to assess the current severity of the bilateral hearing loss.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet. 

3.  After all development has been completed and returned from all steps above, if the benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


